DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 03/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,895,921 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a touch sensitive processing apparatus for receiving electrical signals carrying pressure information transmitted from a first stylus comprising a sensing circuit, a driving circuit and a processor. Specifically, where the processor performs a calculation of the pressure information according to a first signal strength ratio of a first part of the received electrical signals and a second part of the received electrical signals, wherein the first part comprises the first preamble code and the second part comprises the second preamble code. In the closest prior art, Lohbihler (US PGPub 
Claims 2-7 and 9 are allowed because they depend on claim 1. 
Claim 13 is a method claim drawn to the apparatus of claim 1 and is therefore allowed based on similar reasoning. 
Claims 14-19 and 21 are allowed because they depend on claim 13
Claim 25 is a system including the apparatus as described in claim 1 and is therefore allowed based on similar reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mateus et al. (US PGPub 2011/0064116) discloses “In this example, the second device D2 is installed in a carrier demodulator DR, here of DVB-RCS type, itself installed in a communication equipment R. In this case, the second device D2 is fed with analog signals to be processed (despread) by its carrier demodulator DR. However, as will emerge later, the second device D2 could be external to the carrier demodulator DR and coupled to its input. In this case, the receive portion of the communication equipment R feeds with analog signals to be processed (despread) the input of the second device D2, the output of which feeds the input of the carrier demodulator DR” ([0078]).
Hans et al. (US PGPub 2008/0311948) discloses signal dispreading ([0006]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693